Order entered October 8, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-14-00146-CR

                            ESSIE D. HOPKINS, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 291st Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F13-55764-U

                                      ORDER
      Appellant’s October 6, 2014 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to November 4, 2014.


                                                 /s/   LANA MYERS
                                                       JUSTICE